                             Case 1:20-cv-01385-DAD-SKO Document 14 Filed 12/10/20 Page 1 of 4



                         1 SUSAN K. HATMAKER 172543
                           susan@hatmakerlaw.com
                         2 RACHELLE TAYLOR GOLDEN 295385
                           rachelle@hatmakerlaw.com
                         3 HATMAKER LAW GROUP
                           A Professional Corporation
                         4 7522 N. Colonial Avenue, Suite 105
                           Fresno, California 93711
                         5 Telephone: (559) 374-0077
                           Facsimile: (559) 374-0078
                         6
                           Attorneys for Defendant:
                         7 HPC BLACKSTONE INVESTORS, LP
                         8 JOSEPH R. MANNING, JR. 223381
                           DisabilityRights@manninglawoffice.com
                         9 MANNING LAW
                           A Professional Corporation
                        10 20062 SW Birch Street, Suite 200
                           Newport Beach, CA 92660
                        11 Telephone: (949) 200-8755
                        12
                           Attorneys for Plaintiff:
                        13 GEORGE AVALOS
                        14
                                                      UNITED STATES DISTRICT COURT
                        15
                                                      EASTERN DISTRICT OF CALIFORNIA
                        16
                                                                        * * *
                        17
                             GEORGE AVALOS,                              )       No. 1:20-cv-01385-DAD-SKO
                        18
                                                                         )
                        19           Plaintiff,                          )       STIPULATION AND ORDER TO SET
                                                                         )       ASIDE DEFAULT
                        20                      v.                       )
                                                                         )       (Doc. 12)
                        21   HPC BLACKSTONE INVESTORS, LP, a )
                        22   California limited partnership; and DOES 1- )
                             10, inclusive                               )
                        23                                               )
                                     Defendants.                         )
                        24                                               )
                                                                         )
                        25
                                                                         )
                        26                                               )
Hatmaker Law Group
7522 N. Colonial Ave.   27
      Suite 105
  Fresno, CA 93711
                        28
                                                                             1
                                                      STIPULATION AND ORDER TO SET ASIDE DEFAULT
                             Case 1:20-cv-01385-DAD-SKO Document 14 Filed 12/10/20 Page 2 of 4



                         1         It is hereby stipulated between Plaintiff, GEORGE AVALOS, who is represented by
                         2 Joseph R. Manning, Jr., Esq., of Manning Law, APC, and Defendant, HPC BLACKSTONE
                         3 INVESTORS, LP, which is represented by Rachelle Taylor Golden, Esq., of Hatmaker Law
                         4 Group (collectively referred to herein as “the Parties”), that Plaintiff’s Request for Entry of
                         5 Default, if entered, be set aside and Defendant, HPC BLACKSTONE INVESTORS, LP, be
                         6 allowed to file its responsive pleading with all affirmative defenses preserved.
                         7         The Parties further stipulate that HPC BLACKSTONE INVESTORS, LP has ten (10)
                         8 days from the entry of the Order hereinbelow is a reasonable and sufficient time within which to
                         9 file responsive pleading.
                        10 DATED: December 4, 2020                               HATMAKER LAW GROUP
                                                                                 A Professional Corporation
                        11
                        12
                                                                                 By: /s/ Rachelle Taylor Golden__________
                        13                                                       RACHELLE TAYLOR GOLDEN
                                                                                 Attorney for Defendant,
                        14                                                       HPC BLACKSTONE INVESTORS, LP
                        15
                        16 DATED: December 4, 2020                               MANNING LAW
                                                                                 A Professional Corporation
                        17
                        18
                                                                                 By: /s/ Joseph R. Manning, Jr.________
                        19                                                       JOSEPH R. MANNING, JR.
                                                                                 Attorney for Plaintiff,
                        20                                                       GEORGE AVALOS
                        21                                 SIGNATURE CERTIFICATION
                        22         I hereby certify that the content of this document is acceptable to Joseph R. Manning, Jr.,
                        23 counsel for George Avalos and that I have obtained Mr. Manning’s authorization to affix his
                        24 electronic signature to this document.
                        25 Dated: December 4, 2020               HATMAKER LAW GROUP
                        26
                                                                 By: /s/ Rachelle Taylor Golden__________
Hatmaker Law Group
7522 N. Colonial Ave.   27                                       RACHELLE TAYLOR GOLDEN
      Suite 105
  Fresno, CA 93711                                               Attorney for Defendant
                        28
                                                                            2
                                                       STIPULATION AND ORDER TO SET ASIDE DEFAULT
                             Case 1:20-cv-01385-DAD-SKO Document 14 Filed 12/10/20 Page 3 of 4



                         1                                            ORDER
                         2          The Court has reviewed the Parties’ above stipulation, and for good cause shown, the
                         3 default entered against Defendant, HPC BLACKSTONE INVESTORS, LP, is hereby SET
                         4 ASIDE. Defendant shall file and serve its responsive pleading no later than ten (10) days from
                         5 the date of this Order.
                         6
                             IT IS SO ORDERED.
                         7
                         8 Dated:     December 9, 2020                               /s/   Sheila K. Oberto           .
                         9                                                    UNITED STATES MAGISTRATE JUDGE

                        10
                        11
                        12
                        13
                        14
                        15
                        16
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
Hatmaker Law Group
7522 N. Colonial Ave.   27
      Suite 105
  Fresno, CA 93711
                        28
                                                                          3
                                                          STIPULATION TO SET ASIDE DEFAULT
     Case 1:20-cv-01385-DAD-SKO Document 14 Filed 12/10/20 Page 4 of 4



                                              PROOF OF SERVICE
 1
 2                  My business address is 7522 N. Colonial Avenue, Suite 105, Fresno, California
 3 93711. I am employed in Fresno County, California. I am over the age of 18 years and am not a
 4 party to this case.
 5                  On the date indicated below, I served the foregoing document described as:
 6
       STIPULATION TO SET ASIDE DEFAULT AND [PROPOSED] ORDER THEREON
 7
     on all interested parties in this action by placing a true copy thereof enclosed in sealed
 8
     envelopes addressed as follows:
 9
   Attorneys for Plaintiff
10 JOSEPH R. MANNING, JR. 223381
   DisabilityRights@manninglawoffice.com
11 MANNING LAW
   A Professional Corporation
12 20062 SW Birch Street, Suite 200
   Newport Beach, CA 92660
13 Telephone: (949) 200-8755
14
              (BY FIRST CLASS MAIL)            I am readily familiar with the business' practice for collection and
15            processing of correspondence for mailing, and that correspondence, with postage thereon fully prepaid,
              will be deposited with the United States Postal Service on the date noted below in the ordinary course of
16            business, at Fresno, California.

17            (BY ELECTRONIC TRANSMISSION – by CM/ECF System) Notice of this filing will be sent by e-
              mail to all parties and the above-specified persons by operation of the Court’s electronic filing CM/ECF
18            system, which will send electronic notification of such filing to all counsel/parties.

19           (BY ELECTRONIC TRANSMISSION) I caused the above-referenced document to be
20            sent to the person(s) at the e-mail address(es) of the addressee(s) on the date stated
              thereon. I did not receive, within a reasonable time after the transmission, any
21            electronic message or other indication that the transmission was unsuccessful. The
              electric notification address of the person making the service is
22            christine@hatmakerlaw.com.
23
            EXECUTED ON December 9, 2020, at Fresno, California.
24
             (FEDERAL) I declare that I am employed in the office of a member of the State of this
25            Court at whose direction the service was made. I declare under penalty of perjury
              under the laws of the United States of America that the foregoing is true and correct.
26
27                                                          /s/Tiffany Holmberg
                                                            TIFFANY HOLMBERG
28
      ______________________________________________________________________________________
                                                   PROOF OF SERVICE
